DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending the Application.  Claims 1-3 and 12-15 are amended.

Claim Objections
Claims 1 lines 2-4, claim 2 line 2, claim 12 line 2, claim 13 line 1, claim 13 lines 2-4, and claim 15 line 3 are  objected to because of the following informalities:  “vertical refresh rate” should be changed to ---vertical frequency--- (e.g., there is no support in Applicant’s specification for introducing a new term such as vertical refresh rate, there is a variable refresh rate VRR, such as shown in cited Fig. 8B, and a vertical frequency may be contained within the VRR only, but only in one example in relation to Fig. 9).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-7, 9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. and further in view of Sato et al. (US 2017/0263201 A1).
For claim 1, Deng and Sato teach all the claimed subject matter.  Deng discloses a display apparatus, comprising: a display panel on which an image is displayed (see [0039], outputting processed video on modern TVs, see also Fig. 1, final video output 90); a receiver configured to receive an image signal related to the image from an external device (see Fig. 1, receiving input signal 10, see also [0040]); and a controller configured to change an image processing mode of the image (see [0040], video processing units 20 and 40 process film and video modes, which may be switched between by fader 60, see also Fig. 1) receives   based on a change in a vertical frequency of the image signal (see [0049], calculating a vertical frequency over time by determining an average and comparing to a minimum threshold)
However, Deng fails to disclose wherein the controller is configured to change the image processing mode into a first mode when the vertical refresh rate of the image signal changes within a first preset range for a preset time, and change the image processing mode to a second mode when the vertical refresh rate of the image signal changes within a second preset range for the preset time. Further, the examiner maintains that it was known in the art as taught by Sato.  Sato teaches wherein the controller is configured to change the image processing mode into a first mode when the vertical refresh rate of the image signal changes within a first preset range for a preset time, and change the image processing mode to a second mode when the vertical refresh rate of the image signal changes within a second preset range for the 
For claim 2, Deng and Sato teach all the claimed subject matter, as set forth in claim 1. However, Deng fails to disclose the controller is configured to change the image processing mode into a third mode when the vertical refresh rate of the image signal changes within a third preset range for the preset time. Further, the examiner maintains that it was known in the art as taught by Sato.  Sato teaches the controller is configured to change the image processing mode into a third mode when the vertical refresh rate of the image signal changes within a third preset range for the preset time (see Fig. 8, relating to [0029], different images may have different refresh rates, such as a first image being 60Hz, a second may drop to 30Hz, while a third may drop to 15 Hz).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Deng the limitation of controlling a variable refresh rate for the purpose of switching between different content.
For claim 3, Deng and Sato teach all the claimed subject matter, as set forth in claim 1. However, Deng fails to disclose the first preset range is included in the second preset range. Further, the examiner maintains that it was known in the art as taught by Sato.  Sato teaches the first preset range is included in the second preset range (see Fig. 8, relating to [0029], different images may have different refresh rates, such as a first image being 60Hz, a second may drop to 30Hz, while a third may drop to 15 Hz).  
For claim 5, Deng and Sato teach all the claimed subject matter, as set forth in claim 1. Deng discloses the controller changes the image processing mode of the image based on at least one of color information of the image or genre information of the image (see [0040], video processing units 20 and 40 process film and video modes, which may be switched between by fader 60, see also Fig. 1).
For claim 6, Deng and Sato teach all the claimed subject matter, as set forth in claim 5. Deng discloses the genre information includes at least one of a game genre, a movie genre, a drama genre, and a news genre (see [0040], video processing units 20 and 40 process film and video modes, which may be switched between by fader 60, see also Fig. 1).
For claim 7, Deng and Sato teach all the claimed subject matter, as set forth in claim 5. Deng discloses the controller changes the image processing mode of the image by changing a setting mode of the image, and the setting mode includes at least one of information regarding brightness, color, sharpness, contrast, blurring, or mura of the image (see [0042], the local video detector includes contour, contrast, false motion detection, and video fader estimation).
For claim 9, Deng and Sato teach all the claimed subject matter, as set forth in claim 6. Deng discloses the controller performs an image process by applying at least one of a contrast function, a sharpness function, an HDR function, or a De- Judder function of the image when the image processing mode is changed based on the movie 
For claim 12, Deng and Sato teach all the claimed subject matter, as set forth in claim 1. Deng discloses the controller, after changing the image processing mode of the image into a second mode, (see [0049], calculating a vertical frequency over time by determining an average and comparing to a minimum threshold).
However, Deng fails to disclose changes the image processing mode into the first mode if the vertical refresh rate of the image signal changes within the first preset range for the preset time. Further, the examiner maintains that it was known in the art as taught by Sato.  Sato teaches changes the image processing mode into the first mode if the vertical refresh rate of the image signal changes within the first preset range for the preset time (see Fig. 8, relating to [0029], different images may have different refresh rates, such as a first image being 60Hz, a second may drop to 30Hz, while a third may drop to 15 Hz).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Deng the limitation of controlling a variable refresh rate for the purpose of switching between different content.
For claim 14, Deng and Sato teach all the claimed subject matter. Same as claim 1.
For claim 15, Deng and Sato teach all the claimed subject matter, as set forth in claim 14. Same as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. in view of Sato et al. and further in view of Bi et al. (US 2017/0193971 A1).

However, Deng fails to disclose the controller changes the image processing mode of the image based on variable refresh rate (VRR) information when the image includes the VRR information.  Further, the examiner maintains that it was known in the art as taught by Bi.  Bi teaches the controller changes the image processing mode of the image based on variable refresh rate (VRR) information when the image includes the VRR information (see [0055], relating to Fig. 11, after receiving an image update a variable refresh rate mode may end).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Deng the limitation of controlling a variable refresh rate for the purpose of synchronizing display of content.

Claim 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. in view of Sato et al. and further in view of Boyd (US 2018/0233075 A1).
For claim 8, Deng, Sato, and Boyd teach all the claimed subject matter, as set forth in claim 6.  However, Deng fails to disclose the controller performs an image process by applying at least one of a delay prevention function, a motion blur removal function, or a high dynamic range (HDR) function when the image processing mode is changed based on the game genre.  Further, the examiner maintains that it was known in the art as taught by Boyd.  Boy teaches the controller performs an image process by applying at least one of a delay prevention function, a motion blur removal function, or a 
For claim 10, Deng, Sato, and Boyd teach all the claimed subject matter, as set forth in claim 1.  However, Deng fails to disclose the controller displays a list of settings applied to the changed image processing mode on the display panel after the image processing mode of the image is changed.  Further, the examiner maintains that it was known in the art as taught by Boyd.  Boy teaches the controller displays a list of settings applied to the changed image processing mode on the display panel after the image processing mode of the image is changed (see [0097], user settings and other information may be changed based on determined preferences).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Deng the limitation of adjusting content based on preferences for the purpose of playback of video content.
For claim 11, Deng, Sato, and Boyd teach all the claimed subject matter, as set forth in claim 10.  However, Deng fails to disclose the controller displays a screen on which a user is able to cancel part of the list of settings on the display panel.  Further, the examiner maintains that it was known in the art as taught by Boyd.  Boy teaches the controller displays a screen on which a user is able to cancel part of the list of settings on the display panel (see [0097], user settings and other information may be changed based on determined preferences).  Therefore, it would have been obvious to one of 
For claim 13, Deng, Sato, and Boyd teach all the claimed subject matter, as set forth in claim 10. Deng discloses the controller displays information related to the change of the vertical frequency on the display panel (see [0039], outputting processed video on modern TVs, see also Fig. 1, final video output 90).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422